UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2214



AURA LABRO KARAGIANNOPOULOS,

                                            Plaintiff - Appellant,

          versus


CITY OF LOWELL,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cv-00401)


Submitted:   January 10, 2007              Decided:   June 14, 2007


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aura LaBro Karagiannopoulos, Appellant Pro Se. Martha Raymond
Thompson, STOTT, HOLLOWELL, PALMER & WINDHAM, Gastonia, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Aura LaBro Karagiannopoulos seeks to appeal the district

court’s order denying her motion for a default judgment.                   This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949). The order Karagiannopoulos

seeks   to   appeal   is   neither   a   final    order   nor    an   appealable

interlocutory or collateral order.               See Harvey Const. Co. v.

Robertson-CECO     Corp.,    10   F.3d    300,     304    (5th    Cir.   1994).

Accordingly, we dismiss the appeal for lack of jurisdiction.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       DISMISSED




                                     - 2 -